EXHIBIT 21 SUBSIDIARIES OF REGISTRANT JURISDICTION OF INCORPORATION OR ORGANIZATION U.S. Entities PFS DISTRIBUTION COMPANY DELAWARE GK FINANCE CORPORATION DELAWARE PILGRIM'S PRIDE FUNDING CORPORATION DELAWARE PILGRIM’S TURKEY COMPANY, LLC DELAWARE PPC OF DELAWARE BUSINESS TRUST DELAWARE PPC OF DELAWARE, INC. DELAWARE PPC TRANSPORTATION COMPANY DELAWARE PILGRIM’S PRIDE, LLC DELAWARE PPC OF DELAWARE LLC DELAWARE POPPSA 3, LLC DELAWARE POPPSA 4, LLC DELAWARE AGRATECH SEEDS INC. GEORGIA AGRATRADE FINANCING, INC. GEORGIA AGVESTMENTS, INC. GEORGIA GK PECANS, INC. GEORGIA LUKER INC. GEORGIA PPC OF ALABAMA, INC. GEORGIA PILGRIM’S PRIDE CORPORATION FOUNDATION, INC. GEORGIA GC PROPERTIES, GP GEORGIA PILGRIM’S PRIDE CORPORATION POLITICAL ACTION COMMITTEE, INC. GEORGIA PILGRIM’S PRIDE AFFORDABLE HOUSING CORPORATION PILGRIM’S PRIDE OF NEVADA, INC. NEVADA NEVADA PPC MARKETING, LTD. TEXAS GK INSURANCE COMPANY VERMONT VALLEY RAIL SERVICE, INC. VIRGINIA PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC. WEST VIRGINIA Foreign Entities MAYFLOWER INSURANCE BERMUDA TO-RICOS DISTRIBUTION, LTD. BERMUDA TO-RICOS, LTD. BERMUDA AVICOLA PILGRIM’S PRIDE DE MEXICO, S. DE R.L. DE C. V. MEXICO CARNES Y PRODUCTOS AVICOLA S DE MEXICO S. DE R.L. DE C. V. (INACTIVE) MEXICO COMERCIALIZADORA DE CARNES DE MEXICO S. DE R.L. DE C. V. MEXICO COMPANIA INCUBADORA HIDALGO S. DE R.L. DE C. V. MEXICO GALLINA PESADA S.A. DE C.V. MEXICO GRUPO PILGRIM’S PRIDE FUNDING HOLDINGS S. DE R.L. DE C.V. MEXICO GRUPO PILGRIM’S PRIDE FUNDING S. DE R.L. DE C.V. MEXICO INMOBILIARIA AVICOLA PILGRIM’S PRIDE, S. DE R.L. MEXICO OPERADORADE PRODUCTOS AVICOLAS S. DE R.L. DE C. V. (INACTIVE) MEXICO PILGRIM’S PRIDE S. DE R.L. DE C. V. MEXICO SERVICIOS ADMINISTRATIVOS PILGRIM’S PRIDE S. DE R.L. DE C. V. MEXICO
